DETAILED ACTION
This FINAL action is in response to Application No. 16/905,831 originally filed 06/18/2020. The amendment presented on 03/13/2022 is hereby acknowledged. Currently claims 1 - 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	This is in response to applicant’s communication filed on 13 March 2022, wherein: claims 1 - 20 are currently pending.  
Response to Arguments  
2.	Applicant’s arguments filed on March 13, 2022 with respect to the rejections of claims 1 - 20 have been fully considered but are not persuasive. 
On pages 8 - 12 of the Remarks, Applicant states that “the office Action fails to particularly identify which portions of "14 and 980" respectively correspond to the claimed line portion and the end portion, however, given that an end portion of the "14 and 980" corresponds to the exposed part of the conductive film 980, and the only portion of the "14 and 980" having a smaller line width than the exposed part of the conductive film 980 is the narrowly extending part of the line 14”.  
The Examiner respectfully disagrees with the applicant's argument because Misaki teaches a line portion (fig. 7 & 8; 980) and an end portion (fig. 7 & 8; 14), (see annotated fig. 7 below the line portion 980 has a smaller line width than the end portion 14) 

    PNG
    media_image1.png
    213
    509
    media_image1.png
    Greyscale

Note: current specification par. [0116] Referring to FIGS. 3C and 3D, an end portion PP of each of signal lines SL is exposed without being covered by the first insulating layer IS-IL1. In the illustrated exemplary embodiment, the end portion PP and a line portion LP of the signal line SL have different line0 widths from each other to be distinguished from each other, however, the inventive concepts are not limited thereto. In some exemplary embodiments, the line width of the signal line SL may be substantially constant. In the illustrated exemplary embodiment, the end portion PP of the signal line SL corresponds to the pad PD1 shown in FIG. 3B. 
It would have been an obvious matter of design choice to include that wherein the line portion has a smaller line width than the end portion; a line width could be different or constant as necessitated by the specific requirements of the particular application, (see also originally filed current specification par. [0116] above) additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 
Applicant further argues that “Misaki cannot be considered as teaching the claimed open edge of the insulating layer, because an edge of the layers 15 and 162 of Misaki contacts the alleged end portion 980, not the alleged line portion 14, as also shown above.”
The Examiner respectfully disagrees with the applicant's argument because Misaki teaches an open edge (see annotated fig. 8; item D below) that contacts the line portion (fig. 8; 980) and defines an open area, (see annotated fig. 8 below) the open area exposing a portion of the base layer (fig. 8; 10 substrate), the line portion (fig. 8; 980) of the signal line (fig. 8; 14 and 980 are equivalent to a signal line)
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 5, 7 - 8, 10 - 13 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Misaki “US 2014/0375909” IDS in view of Namkung “US 2016/0062018”. 
Re-claim 1, Misaki teaches an electronic panel (fig. 1; touch panel 1) comprising:
a base layer; (fig. 8; 10 substrate)
a signal line (fig. 8; 14 and 980 are equivalent to a signal line and par. [0114] The conductive film 980 is formed in contact with an upper surface of a line 14) disposed on the base layer (fig. 8; 10) and including 
an insulating layer (fig. 8; insulating film 15 and the protection film 162) disposed on the base layer (fig. 8; 10 substrate) and including an open edge (see annotated fig. 8; item D below) that contacts the line portion (fig. 8; 980) and defines an open area (shown in fig. 8 below), (fig. 8, the insulating film 15 and the protection film 162 disposed on the conductive film 980 defines an open area and the open area extends to the terminal 98 of the substrate 10) the open area exposing a portion of the base layer (fig. 8; 10 substrate), (as shown in fig. 8 below, open area exposing a portion of the base layer 10 and the end of the conductive film 980.)
wherein the insulating layer (fig. 8; 15 & 162) has a first thickness (annotated fig. 8; item A below) at a first point spaced apart from the open edge, and a second thickness (annotated fig. 8; item B below) greater than the first thickness at a second point disposed farther away from the open edge than the first point. (see annotated fig. 8 below)	
Misaki does not explicitly teach the line portion of the signal line, and the end portion of the signal line in a plan view, 
However, Namkung teaches the line portion (annotated fig. 11A below) of the signal line, (fig. 11A; SL) and the end portion of the signal line in a plan view, (see annotated fig. 11A below)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Misaki with the teaching of Namkung provides a display device capable of reducing crack occurring therein and improving reliability thereof. (par. [0007])
Misaki teaches a line portion (fig. 7 & 8; 980) and an end portion, (see 14 annotated fig. 8 below) but does not explicitly teach wherein the line portion has a smaller line width than the end portion (since the line portion 14 has two different sizes( see fig 7) 
It would have been an obvious matter of design choice to include that wherein the line portion has a smaller line width than the end portion; (see also current specification para 0116) {a line width could be different or constant as necessitated by the specific requirements of the particular application}, additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

    PNG
    media_image2.png
    516
    536
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    565
    527
    media_image3.png
    Greyscale
                  
    PNG
    media_image4.png
    487
    531
    media_image4.png
    Greyscale

Re-claim 2, Misaki teaches wherein a thickness of the insulating layer gradually decreases from the second point to the open edge. (see fig. 8 the thickness of the insulating layer 15 and the protection film 162 gradually decreases from the direction of the electrodes to the open edge)
Re-claim 3, Misaki teaches wherein the insulating layer (fig. 8; 15 & 162) has a step between the second point and the open edge. (Annotated fig. 8 above item B to item A)
Re-claim 4, Misaki teaches wherein the insulating layer (fig. 8; 15 & 162) includes an organic layer contacting the signal line (fig. 8; 14 & 980). (pars. [0079]; lines 1 - 4 and [0114]) 
Re-claim 5, Misaki teaches an input sensing electrode connected to the signal line (fig. 8; 14 & 980). (figs. 2-3 and pars. [0064] and [0071] – [0075])
Re-claim 7, Misaki teaches the electronic panel of claim 1, further comprising a pixel (fig. 1; 722) electrically connected to the signal line (fig. 8; 14 & 980). (par. [0066]; lines 1 - 4)
Re-claim 8, Misaki teaches the electronic panel of claim 7, wherein the pixel (fig. 1; 722) comprises a light emitting diode. (par. [0068])
Re-claim 10, Misaki teaches the electronic panel of claim 1, wherein the open area extends to an edge of the base layer (fig. 8; 10) when viewed in a plan view. (see annotated fig. 8 above)
Re-claim 11, Misaki teaches an electronic panel (fig. 1; touch panel 1) comprising: 
a base layer; (fig. 8; 10 substrate)
a signal line (fig. 8; 14 and 980 are equivalent to a signal line and par. [0114] The conductive film 980 is formed in contact with an upper surface of a line 14)  disposed on the base layer (fig. 8; 10) and including  
an insulating layer (fig. 8; insulating film 15 and the protection film 162) disposed on the base layer (fig. 8; 10 substrate) and having a cover area (see annotated fig. 8; item C above) and an edge area, (annotated fig. 8; items A & B above) the insulating layer (fig. 8; 15 & 162) including an open edge (annotated fig. 8; item D above) that contacts the line portion (fig. 8; 980) and defines an open area (shown in fig. 8 above), (fig. 8, the insulating film 15 and the protection film 162 disposed on the conductive film 980 defines an open area and the open area extends to the terminal 98 of the substrate 10), the open area exposing a portion of the base layer (fig. 8; 10), (as shown in fig. 8 above, open area exposing a portion of the base layer 10 and the end of the conductive film 980.)
wherein a thickness of the insulating layer (fig. 8; 15 & 162) is constant in the cover area, (annotated fig. 8; item C above) and gradually decreases in the edge area (annotated fig. 8; items A & B above) towards the open edge. (Annotated fig. 8 above the insulating layer 15 and the protection film 162 gradually decreases from the direction of the electrodes to the open edge) 
Misaki does not explicitly teach the line portion of the signal line, and the end portion of the signal line in a plan view, 
However, Namkung teaches the line portion (annotated fig. 11A below) of the signal line, (fig. 11A; SL) and the end portion of the signal line in a plan view, (see annotated fig. 11A above)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Misaki with the teaching of Namkung provides a display device capable of reducing crack occurring therein and improving reliability thereof. (par. [0007])

Misaki teaches a line portion (fig. 8; 14 & 980) and an end portion, (see annotated fig. 8 above) but does not explicitly teach wherein the line portion (14) has a smaller line width than the end portion (since the line portion 14 has two different sizes  ( see fig 7); 
It would have been an obvious matter of design choice to include that wherein the line portion has a smaller line width than the end portion; a line width could be different or constant as necessitated by the specific requirements of the particular application; additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges of an invention involves only routine skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 
Re-claim 12, Misaki teaches an electronic device (fig. 1 and par. [0012]) comprising: 
a first electronic panel; (fig. 1; 71 and 72 and par. [0062]) and 
a second electronic panel (fig. 1; 1) electrically connected to the first electronic panel, (it is well known that all electronic components are electrically connected to each other e.g. par. [0078] the terminals of the touch panel are connected to the driving circuit via a flexible printed circuit (FPC)) the first electronic panel (fig. 1; 71 & 72 and par. [0062]) comprising:
a base layer; (fig. 8; 10 substrate)
a signal line (fig. 8; 14 and 980 are equivalent to a signal line and par. [0114] The conductive film 980 is formed in contact with an upper surface of a line 14) disposed on the base layer (fig. 1; 10) and including 
 an insulating layer (fig. 8; insulating film 15 and the protection film 162) disposed on the base layer (fig. 8; 10) and including an open edge (see annotated fig. 8; item D above) that contacts the line portion (fig. 8; 980) and defines an open area (shown in fig. 8 above), (fig. 8, the insulating film 15 and the protection film 162 disposed on the conductive film 980 defines an open area and the open area extends to the terminal 98 of the substrate 10) the open area exposing an edge of the base layer, (fig. 8; 10) a portion of the base layer extending from the edge of the base layer (fig. 8; 10), (as shown in fig. 8 above, open area exposing a portion of the base layer 10 and the end of the conductive film 980.)
wherein a first width of the open area that overlaps with the line portion of the signal line is greater than a second width of the open area that does not overlap with the signal line. (as shown in fig. 8, A first width on the open area (shown in fig. 8 above) that overlaps with the line portion of the signal line (fig. 8; 14 & 980) is greater than a second width of the open area that does not overlap with the signal line.) 
Misaki does not explicitly teach the line portion of the signal line, and the end portion of the signal line in a plan view, 
However, Namkung teaches the line portion (annotated fig. 11A below) of the signal line, (fig. 11A; SL) and the end portion of the signal line in a plan view, (see annotated fig. 11A above)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Misaki with the teaching of Namkung provides a display device capable of reducing crack occurring therein and improving reliability thereof. (par. [0007])
Misaki teaches a line portion (fig. 8; 14 & 980) and an end portion, (see annotated fig. 8 above) but does not explicitly teach wherein the line portion(14) has a smaller line width than the end portion; (since the line portion 14 has two different sizes (see fig 7)
It would have been an obvious matter of design choice to include that wherein the line portion has a smaller line width than the end portion; a line width could be different or constant as necessitated by the specific requirements of the particular application; additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges of an invention involves only routine skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
Re-claim 13, Misaki teaches the electronic device of claim 12, wherein the second electronic panel (fig. 1; 1) includes a circuit board. (par. [0078] the terminals of the touch panel are connected to the driving circuit via a flexible printed circuit (FPC))
Re-claim 17, Misaki teaches wherein the insulating layer (fig. 8; 15 and 162) has:5Application No.: 16/905,831 Reply dated June 9, 2021 Response to Office Action of April 2, 2021 
a first thickness (annotated fig. 8; item A above) at a first point spaced apart from the open edge; (see annotated fig. 8 above) and 
a second thickness (annotated fig. 8; item B above) greater than the first thickness (annotated fig. 8; item A above) at a second point disposed farther away from the open edge than the first point. (see annotated fig. 8 above)
Re-claims 18 - 19, are rejected as applied to claims 5 and 7 above because the scope and contents of the recited limitations are substantially the same.
6.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Misaki “US 2014/0375909” IDS in view of Namkung “US 2016/0062018” and further in view of Park “US 2016/0306472”.  
Re-claim 9, Misaki teaches a circuit element layer disposed on the base layer (fig. 8; 10) and including a transistor (fig. 5; 72); (fig. 5 and par. [0062])
a display element layer (fig. 5; 74) disposed on the circuit element layer and including a light emitting diode; (fig. 1 and par. [0078])
wherein the signal line (fig. 8; 14 & 980) is electrically connected to the input sensing electrode. (figs. 2-3 and pars. [0064] and [0071] – [0075])
Misaki in view of Namkung does not explicitly teach an encapsulation layer disposed on the display element layer; and
an input sensing electrode disposed on the encapsulation layer, 
However, Park teaches an encapsulation layer (fig. 2; 380) disposed on the display element layer; (fig. 2 and pars. [0071] - [0072]) and 
an input sensing electrode (fig. 2; 410) disposed on the encapsulation layer (fig. 2; 380), (figs. 2&3 and par. [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Park encapsulating thin film layers is uniformly maintained such that the area capable forming the pattern of the touch sensor may be reduced. (par. [0118]) 

Re-claim 20, is rejected as applied to claim 9 above because the scope and contents of the recited limitations are substantially the same.
Allowable Subject Matter
7.	Claims 6 and 14 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/5/2022